DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 10/17/2022.  Claims 1–4, 6–17, 19–24, & 26–34 are pending.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Examiner appreciates the thorough and detailed arguments presented in Applicant’s response.  Numerous differences between the present invention and the prior art are discussed (some of which have been claimed and indicated as allowable).  Applicant’s primary argument is that Jensen teaches away from a higher ratio of radiation absorption such that design optimization rationale cannot be used.  Examiner disagrees because, as Applicant points out, Jensen discusses the general working conditions (energy transfer via convection and absorption.  Furthermore, Jensen does not state that a higher ratio cannot or should not be used; instead, Jensen describes the ratio that he uses in his embodiments.  Therefore, because the general working conditions are present and Jensen does not specifically teach away from using a different ratio, finding an optimal ratio (such as 0.7 or higher) would involve only routine experimentation and optimization.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation "the secondary absorber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate action is necessary.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 13, 22, & 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In re claim 2, the limitation “wherein the temperature increases during the transport through the heating area due to absorption of the radiation of the absorber in such a way that the ratio of the temperature increase due to absorption of the radiation of the absorber to the entire temperature increase due to the absorption of the radiation of the absorber and convection at the absorber is > 0.3” is unclear. Specifically, this is a repetition of the same limitation of claim 1 (see lines 9-13), which claim 2 already includes by dependency from claim 1. The only further limitation claim 2 adds is “…due to absorption of the radiation of the absorber” but based on the specification this seems to be implied as the gas travels through the heating area and heats up in an absorptive manner due to the infrared radiation emitted by the absorber. Thus, it is unclear what further limitations this is meant to add. 
In re claim 13, the limitation, “wherein the absorber area is dimensioned in such a way that, during operation, the ratio [[X]] of the temperature increase [[(T3 - T2)]] of the heat-transporting gas absorbing within the frequency bands belonging to the infrared range due to the absorption of the radiation of the absorber within the absorber area to the temperature increase [[(T4 - T2)]] due to absorption of the radiation of the absorber and the convection at the absorber is > 0.7” is unclear. Specifically, this is a repetition of the same limitation of claim 12 (see lines 14-18), which claim 13 already includes by dependency from claim 12. Thus, it is unclear what further limitations this is meant to add.
In re claim 22, the claim improperly broadens the range of the ratio from greater than 0.7 to greater than 0.5.
In re claim 26, the claim improperly broadens the range of the ratio from greater than 0.7 to greater than 0.4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4, 6–8, 11–14, 20, 22–24, & 26 are rejected under 35 U.S.C 103 as being unpatentable over Jensen et al. (U.S. Patent No. 7,140,181) in view of Hischier et al. (U.S. Patent Publication No. 2013/0291541) and/or Anderson et al. (U.S. Publication No. 2015/0033740).
In re claim 1, Jensen teaches a method to operate (see Column 3, lines 48-55) a receiver (see Column 3, lines 1-2: “holraum reactor”; FIG. 5 and 6) with a heating area (203) for heating a heat-transporting medium (Column 8, lines 30-32: “process gas”), and a transport arrangement (combination of 202, 206, 208) for the transport of the medium through the heating area (Column 8, lines 30-42; Column 8, lines 65-67; Column 9, lines 1-10), the method comprising: 
providing in the heating area, an opening (202) for the radiation of the sun (directional arrow labeled “Light”) and an absorber (201) is provided in the path of the incidental radiation of the sun (Column 8, lines 17-19), thereby absorbing the incidental radiation (Column 8, lines 20-21); 
providing a gas absorbing within frequency bands belonging to the infrared range as a heat-transporting medium (Column 7, lines 59-63; Column 9, lines 29-46); and
wherein the gas is a heteropolar gas, and comprises at least one of the gases CO2, water vapor, CH4, NH3, CO, SO2, SO3, HCl, NO, and NO2 (Column 9, lines 40-47).
Jenson lacks:
and that the operating parameters of the receiver are set such that the gas is selected such that a temperature of the gas during transport through the heating area increases due to absorption of radiation such that the ratio of the temperature increase due to the absorption of radiation to the entire temperature increase due to the absorption and convection at the absorber is ≥ 0.7.  
Hischier discloses analogous operating parameters for a solar receiver (FIG. 5: 100) such as radiation flux at the opening (3) 2000 kW/m2 ([0069]), absorber area diameter (DCAV) 500 mm ([0069]), length of the absorber area (LCAV) 500 mm ([0069]), diameter of the opening (Dap) 250 mm ([0069]), inlet temperature (Tinlet) 200°C, outlet temperature (Tout) from about 1200°K to 1660°K ([0075]), and pressure of working fluid at inlet 10 bar ([0069]). As additional evidence to analogous operating parameters, Anderson discloses a solar receiver (FIG. 7A-7B) with inlet and outlet temperatures approximately 1100°F and 1800°F respectively ([0147]), absorption area diameter (FIG. 7E: C) which can range from 10 to 50 inches ([0157]), an opening diameter (FIG. 7E: F) which can range from 46 to 86 inches ([0157]), and the gas subject to overpressure within the heating area in a range between 2 and 20 bar ([0053]). 
Jensen discloses that a temperature of the gas during transport through the heating area increases due to the absorption of radiation (Column 8, lines 31-32; Column 9, lines 3-8) and that the temperature of the gas is increased further when the gas flows through and exits the absorber (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to set the operating parameters of the receiver, as taught by Hischier and Anderson, such that the gas is selected, see below (In re claim 5), such that the respective temperature increases, as disclosed by Jensen, achieve the desired ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Further, it is known in the art that the dimensions associated with the receiver should be chosen to maximize the amount of radiation entering the absorption area, while minimizing the amount of solar energy lost from the absorption area, and maximizing heat transfer efficiency from the absorber to the working fluid (see [0039] of Hischier). 
In re claim 2, Jenson lacks: 
wherein the temperature increases during the transport through the heating area due to absorption of the radiation of the absorber in such a way that the ratio of the temperature increase due to absorption of the radiation of the absorber to the entire temperature increase due to the absorption of the radiation of the absorber and convection at the absorber is > 0.7.  
See discussion above (In re claim 1 and Claim Rejections - 35 U.S.C 112(d)). 
In re claim 3, Jensen discloses wherein the heating area has one absorber area (inside of 203) provided between the opening and the absorber (FIG. 5 and 6) arranged in the path of the incidental radiation of the sun (Column 8, lines 17-21) 
Jensen lacks:
and wherein the ratio is the ratio of the temperature increase due to absorption of the radiation of the absorber in this absorber area to the entire temperature increase due to absorption and convection at the absorber after the gas has passed this.  
Jensen discloses the temperature increase due to absorption of the radiation of the absorber in the absorber area (Column 8, lines 20-21; Column 8, lines 30-32; Column 9, lines 3-9) and that the temperature of the gas is increased further when the gas flows through and exits absorber (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the temperature increase due to the absorption of radiation of the absorber in the absorber area and the entire temperature increase due to absorption and convection at the absorber after the gas has passed this, disclosed by Jensen, such that the desired ratio is achieved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Further, it is known in the art that the dimensions associated with the receiver should be chosen to maximize the amount of radiation entering the absorption area, while minimizing the amount of solar energy lost from the absorption area, and maximizing heat transfer efficiency from the absorber to the working fluid (see [0039] of Hischier). 
In re claim 4, Jensen inherently teaches wherein the heating area (203) has two absorber areas (left side area within 203 and right side area within 203) with a shared absorber (201)
Jensen lacks:
and wherein the ratio is provided for one or for both absorber areas.  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have a heating area with two absorber areas with a shared absorber, as taught by Jensen, and wherein the ratio is provided for one or both absorber areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Additionally, see discussion above (In re claim 1). 
In re claim 6, Jensen lacks:
wherein the ratio is the same or greater than 0.8.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide wherein the ratio is the same or greater than 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Additionally, see discussion above (In re claim 1). 
In re claim 7, Jensen discloses wherein the gas is led through the absorber (Column 8, lines 32-33).  
In re claim 8, Jensen discloses wherein the gas is led past the absorber (Column 8, lines 35-38).  
In re claim 11, Jensen teaches:
wherein gas heating due to absorption of the radiation of the absorber (Column 8, lines 30-32) is removed from the absorber area as soon as it is partially heated (Column 8, lines 32-33) and/or 
a partially heated gas is supplied to the absorber and wherein the supply 4811-7959-3896v.1 46845-10takes place within the absorber area at the respective location where the temperature in the absorber area corresponds to the temperature of the partially heated gas.  
In re claim 12, Jensen teaches a receiver (see Column 3, lines 1-2: “holraum reactor”; FIG. 5 and 6) for carrying out the method according to Claim 1, the receiver comprising: 
a heating area (203) for heating a heat-transporting-medium (Column 8, lines 30-32: “process gas”), which has an opening (202) for the radiation of the sun (directional arrow labeled “Light”), and an absorber (201) arranged in the path of the incidental radiation of the sun (Column 8, lines 17-19), thereby absorbing this solar radiation (Column 8, lines 20-21)
a transport arrangement (combination of 202, 206, 208) for the transport of the medium through the heating area (Column 8, lines 30-42; Column 8, lines 65-67; Column 9, lines 1-10), 
an absorption area (inside area of 203) for heating the heat-transporting medium is provided and the absorber is designed as a radiation arrangement (Column 8, lines 20-21) acting into the absorber area (Column 9, lines 3-6) and the transport arrangement is designed for the transport of a gas to a heat-transporting medium (Column 8, lines 30-33), 
wherein the heat-transporting medium is primarily a gas absorbing in frequency bands belonging to the infrared range (Column 7, lines 59-63; Column 9, lines 29-36); and
wherein the gas is a heteropolar gas, and comprises at least one of the gases CO2, water vapor, CH4, NH3, CO, SO2, SO3, HCl, NO, and NO2 (Column 9, lines 40-47).
Jensen lacks:
and the absorber area interacting with the absorber is dimensioned in such a way that, during operation, the ratio of the temperature increase of the heat-transporting gas absorbing in frequency bands belonging to the infrared range due to absorption in the absorber area to the temperature increase due to absorption and the convection at the absorber is > 0.7.  
Jensen discloses the temperature increase of the heat-transporting gas absorbing in frequency bands belonging to the infrared range due to absorption in the absorber area (Column 8, lines 20-21; Column 8, lines 30-32; Column 9, lines 3-9) and the temperature increase due to absorption and the convection at the absorber (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to dimension the absorber area interacting with the absorber, as taught by Hischier and Anderson (see above In re claim 1), such that “the ratio of the temperature increase of the heat-transporting gas absorbing in frequency bands belonging to the infrared range due to absorption in the absorber area to the temperature increase due to absorption and the convection at the absorber is > 0.7,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. 
In re claim 13, Jensen lacks:
wherein the absorber area is dimensioned in such a way that, during operation, the ratio of the temperature increase of the heat-transporting gas absorbing within the frequency bands belonging to the infrared range due to the absorption of the radiation of the absorber within the absorber area to the temperature increase due to absorption of the radiation of the absorber and the convection at the absorber is > 0.7.  
See above (In re claim 12 and Claim Rejections - 35 U.S.C. 112(d)). 
In re claim 14, Jensen teaches wherein the absorber area (inside area of 203) is preferably provided between the opening (202) for the radiation of the sun (directional arrow labeled “Light”) and the absorber (201)
Jensen lacks:
wherein the ratio is the ratio of the temperature increase due to absorption of the radiation of the absorber in this absorber area to the entire temperature increase due to the absorption and convection at the absorber after the gas has gone through this.  
Jensen discloses the temperature increase due to absorption of the radiation of the absorber in the absorber area (Column 8, lines 20-21; Column 8, lines 30-32; Column 9, lines 3-9) and the temperature of the gas is increased further when the gas flows through and exits absorber (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the temperature increase due to the absorption of radiation of the absorber in the absorber area and the entire temperature increase due to absorption and convection at the absorber after the gas has passed this, disclosed by Jensen, such that the desired ratio is achieved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Further, it is known in the art that the dimensions associated with the receiver should be chosen to maximize the amount of radiation entering the absorption area, while minimizing the amount of solar energy lost from the absorption area, and maximizing heat transfer efficiency from the absorber to the working fluid (see [0039] of Hischier). Additionally, see discussion above (In re claim 1). 
In re claim 20, Jensen teaches:
wherein the transport arrangement (combination of 202, 206, 208) has one or a plurality of lines (206) connected to an absorber area for heat-transporting gas (Column 8, lines 23-24), 
which are arranged in such a way that 
partially heated gas (Column 8, lines 30-33) is removed from the absorber area (via 206) and/or 
partially heated gas can be supplied to a location, at which the temperature of the gas in the absorber area primarily corresponds to the temperature of the partially heated gas supply.  
In re claim 22, Jensen lacks:
wherein the ratio is the same or greater than 0.5
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide wherein the ratio is the same or greater than 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Additionally, see discussion above (In re claim 1). 
In re claim 23, Jensen teaches a manufacturing method for a receiver (see Column 3, lines 1-2: “holraum reactor”; FIG. 5 and 6) with a heating area (203) for heating a heat-transporting medium (Column 8, lines 30-32: “process gas”) and a transport arrangement (combination of 202, 206, 208) for the transport of the medium through the heating area (Column 8, lines 30-42; Column 8, lines 65-67; Column 9, lines 1-10), wherein, 
within the heating area, an optical opening (202) for sunlight (directional arrow labeled “Light”) is provided and an absorber (201) absorbing the sunlight (Column 8, lines 20-21) arranged within the path of the incidental sunlight is provided (Column 8, lines 17-19), 
wherein the absorber is designed as a radiation arrangement (Column 8, lines 20-21) and an absorber area (inside area of 203) interacting with the absorber is provided (Column 9, lines 3-6),
a gas absorbing within frequency bands belonging to the infrared range is provided as a heat-transporting medium (Column 7, lines 59-63; Column 9, lines 29-36) in such a way; and
wherein the gas is a heteropolar gas, and comprises at least one of the gases CO2, water vapor, CH4, NH3, CO, SO2, SO3, HCl, NO, and NO2 (Column 9, lines 40-47).
Jensen lacks:
and the absorber area is dimensioned in such a way that, during a predetermined operational state of the receiver, the temperature of the heat-transporting medium flowing operatively through the absorption area increases due to the absorption of the infrared radiation of the absorber in such a way that the ratio of the temperature increase due to absorption in the absorber area to the overall temperature increase due to the absorption and convection at the absorber is > 0.3.  
Jensen discloses wherein the temperature of the heat-transporting medium flowing operatively through the absorption area increases due to the absorption of the infrared radiation of the absorber (Column 8, lines 20-21; Column 8, lines 30-32; Column 9, lines 3-9) and the temperature increase due to absorption and the convection at the absorber (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to dimension the absorber area interacting with the absorber, as taught by Hischier and Anderson (see above In re claim 1), such that “the ratio of the temperature increase of the heat-transporting gas absorbing in frequency bands belonging to the infrared range due to absorption in the absorber area to the temperature increase due to absorption and the convection at the absorber is > 0.3,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Additionally, see discussion above (In re claim 1). 
In re claim 24, Jensen teaches wherein an absorber area (inside of 203) is arranged within the path of the incidental radiation of the sun (Column 8, lines 17-19) between the opening (202) and the absorber (201),
Jensen lacks:
and the ratio is provided as a ratio of the temperature increase due to the absorption of the radiation of the absorber within this absorber area to the entire 4811-7959-3896v.1 46845-10temperature increase due to the absorption and convection at this absorber after the gas has passed this.  
Jensen discloses the temperature increase due to the absorption of the radiation of the absorber within this absorber area (Column 8, lines 20-21; Column 8, lines 30-32; Column 9, lines 3-9) and the temperature increase due to the absorption and convection at this absorber after the gas has passed this (Column 8, lines 32-33). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to use the temperature increase due to the absorption of radiation of the absorber in the absorber area and the entire temperature increase due to absorption and convection at the absorber after the gas has passed this, disclosed by Jensen, such that the desired ratio is achieved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Further, it is known in the art that the dimensions associated with the receiver should be chosen to maximize the amount of radiation entering the absorption area, while minimizing the amount of solar energy lost from the absorption area, and maximizing heat transfer efficiency from the absorber to the working fluid (see [0039] of Hischier). Additionally, see discussion above (In re claim 1). 
In re claim 26, Jensen lacks: wherein the ratio is the same or larger than 0.4
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to provide wherein the ratio is the same or greater than 0.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05 Part II A. Additionally, see discussion above (In re claim 23).
Claims 9 & 28–29 are rejected under 35 U.S.C 103 as being unpatentable over Jensen et al. (U.S. Patent No. 7,140,181) in view of Van Der Graaf et al. (U.S. Patent Publication No. 2011/0220095) in view of Karni et al. (U.S. Patent Publication NO. 2002/0083946A1).
In re claim 9, Jensen lacks:
wherein the gas is subjected to overpressure within the heating area in a range between 2 and 20 bar. 
Van Der Graaf discloses an analogous receiver (FIG. 1: 1) wherein the gas ([0052]) is subjected to overpressure within the heating area (area defined by 7, 12, 13 and 14) in a range between 2 and 20 bar ([0053]). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to make the gas used in the receiver of Jensen subject to overpressure within the heating area in a range between 2 and 20 bar, as taught by Van Der Graaf, because the absorber will transfer heat to the gas, therefore making it a heat-transporting medium, which will then be used in an industrial application such as the operation of gas turbines and it is necessary to enable the working fluid to circulate through the system at an elevated pressure of at least about 2 atm (see [0004-0005] of Karni).
In re claim 28, Jensen lacks:
wherein the gas is subjected to overpressure within the heating area in a range between 5 and 15 bar. 
Van Der Graaf discloses an analogous receiver (FIG. 1: 1) wherein the gas ([0052]) is subjected to overpressure within the heating area (area defined by 7, 12, 13 and 14) in a range between 5 and 15 bar ([0053]). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to make the gas used in the receiver of Jensen subject to overpressure within the heating area in a range between 5 and 15 bar, as taught by Van Der Graaf, because the absorber will transfer heat to the gas, therefore making it a heat-transporting medium, which will then be used in an industrial application such as the operation of gas turbines and it is necessary to enable the working fluid to circulate through the system at an elevated pressure of at least about 2 atm (see [0004-0005] of Karni).
In re claim 29, Jensen lacks:
wherein the gas is subjected to overpressure of 10 bar. 
Van Der Graaf discloses an analogous receiver (FIG. 1: 1) wherein the gas ([0052]) is subjected to overpressure within the heating area (area defined by 7, 12, 13 and 14) of at least 5 bar ([0053]). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to make the gas used in the receiver of Jensen subject to overpressure within the heating area of at least 5 bar, as taught by Van Der Graaf, because the absorber will transfer heat to the gas, therefore making it a heat-transporting medium, which will then be used in an industrial application such as the operation of gas turbines and it is necessary to enable the working fluid to circulate through the system at an elevated pressure of at least about 2 atm (see [0004-0005] of Karni).
Overpressure is a known results-effective variable because the higher the pressure, the greater the ability to operate larger electrical turbines.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an overpressure of 10 bar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claims 10, 15–17, & 31–33 are rejected under 35 U.S.C 103 as being unpatentable over Jensen et al. (U.S. Patent No. 7,140,181) in view of Mills et al. (U.S. Patent No. 8,378,280).
In re claim 10, Jensen lacks: 
wherein gas is led around the absorber to a back side of the absorber then led away from this.  
Mills discloses an analogous receiver (FIG. 10: 1000) wherein gas (Column 19, lines 57-58) is led around the absorber (Column 19, lines 63-67; Column 20, line 1; see paths from area in front of 1014 to area behind 1014 via the areas on both sides between 1014 and 1001) to a back side of the absorber (area behind 1014) then led away from this (other opening on 1001 behind 1014).  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the receiver of Jensen such that gas is led around the absorber to a backside of the absorber then led away from this, as taught by Mills, because one or more passageways around the absorber can increase a residence time of a gas (Column 11, lines 48-52), and thus is within the capability of one having ordinary skill. 
Such a modification would yield wherein the area between the absorber and the outlet is a conduit extending around the whole perimeter of the absorber, replacing what is disclosed in Jensen as the cooling surface (205) since this is not required, such that gas is led around the absorber via both the inlet and the openings in the absorber which lead the gas to the back side of the absorber then led away from this via the outlet (to be clear the proposed invention as modified can be seen below in the examiner annotated figure, the conduit is shaded in black for clarity).

    PNG
    media_image1.png
    296
    634
    media_image1.png
    Greyscale

In re claim 15, Jensen lacks:
wherein the heating area has two absorber areas, that jointly share the absorber and wherein the ratio is provided for one or for both absorber areas.  
Mills discloses an analogous receiver (FIG. 10: 1000) wherein the heating area (1001) has two absorber areas (area in front of 1014 and area behind 1014), that jointly share the absorber (1014).  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the receiver of Jensen such that the ratio is provided for one or both of the absorber areas because it is considered an optimum range (see above, In re claim 12), and thus is in the capacity of one having ordinary skill. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the receiver of Jensen such that it has a heating area with two absorber areas that jointly share the absorber and are connected by connection ducts leading around the absorber, as taught by Mills, as it is a known technique at least for maximizing the absorption of heat of the heat transporting medium while traveling through the heating area and further, connection ducts may be arranged in the heating area around the absorber when it is desired to increase a residence time of a gas (Column 11, lines 48-52), and thus is within the capability of one having ordinary skill. 
Such a modification would yield wherein there is a conduit around the absorber of Jensen (see discussion above, In re claim 10), which is the second absorber area, wherein the heating area (redefined as the area inside the absorber, the absorber itself, and the conduit around the absorber) has two absorber areas that jointly share the absorber, and connection ducts throughout the surface of the absorber that connect the two absorber areas (to be clear the proposed invention as modified can be seen below in the examiner annotated figure). 

    PNG
    media_image2.png
    344
    663
    media_image2.png
    Greyscale

In re claim 16, Jensen lacks:
wherein the absorber has a surface that is at least partially gas-tight.
Mills discloses an analogous receiver (FIG. 10: 1000) wherein the absorber (1014) has a surface (1015) that is at least partially gas tight (see paths via areas on both sides between 1014 and 1001 that start from 1015) and is plate-shaped (1015). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the receiver of Jensen such that its absorber surface is at least partially gas-tight (see discussion above, In re claim 10), as taught by Mills, because it is a known technique at least to position a conduit adjacent to the absorber surface so not all of the heat transporting medium has to be led to the outlet through the absorber, which can increase a residence time of a gas (Column 11, lines 48-52), and thus is in the capacity of one having ordinary skill. 
This modification would yield wherein a surface of the absorber of Jensen is partially gas-tight. 
In re claim 17, Jensen lacks:
wherein the walls of the absorption area and/or the absorber are free of coolants.  
Mills discloses an analogous receiver (FIG. 3A-4) wherein the walls of the absorption area and/or the absorber are free of coolants (not present), in particular, cooling ducts.  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the receiver of Jensen such that the walls of the absorption area and/or the absorber are free of coolants, as taught by Mills, because coolants would at least have the effect of decreasing the temperature of the heat transporting medium through the absorption area or absorber and they are also not necessarily required for a receiver to function (see MPEP § 2144.04, subsection II). 
Such a modification would yield wherein the receiver of Jensen is free of coolants.
In re claim 31, Jensen as previously combined with Mills further discloses connection ducts (Mills: areas on both sides between 1014 and 1001) leading around the absorber (Mills: see paths from area in front of 1014 to area behind 1014 via the areas on both sides between 1014 and 1001) connect both absorber areas to each other (via the paths).
In re claim 32, Jensen as previously combined with Mills further discloses the absorber surface (Mills: 1015) is plate shaped (Mills: FIG. 10).
In re claim 33, Jensen as previously combined with Mills further discloses the walls of the absorption area and/or the absorber are free of cooling ducts (Mills: FIG. 3A – FIG. 4
Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Jensen et al. (U.S. Patent No. 7,140,181) in view of Buck (U.S. Patent No. 5,931,158) in view of Karni et al. (U.S. Patent Publication NO. 2002/0083946A1).
In re claim 21, Jensen lacks:
wherein in absorber area is designed for a pressure of the gas within a range between 2 and 20 bar.
Buck discloses an analogous receiver (FIG. 1: 10) wherein the absorber area (58) is designed for a pressure of the gas (Column 6, line 1) within a range between 2 and 20 bar (Column 6, lines 42-44). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to design the absorber area in the receiver of Jensen such that it can operate with a pressure of the gas within a range between 2 and 20 bar, as taught by Buck, because the pressure of the fluid used in a receiver is at least a standard operating parameter that one of ordinary skill selects upon design and, as discussed above (In re claim 9), for the heat-transporting medium to be used in the operation of a gas turbine, it is necessary to enable the working fluid to circulate through the system at an elevated pressure of at least about 2 atm (see [0004-0005] of Karni).
Claim 27 is rejected under 35 U.S.C 103 as being unpatentable over a first embodiment of Jensen (FIG. 5 and 6) in view of a second embodiment of Jensen (FIG. 2).
In re claim 27, Jensen lacks:
wherein a secondary absorber designed as a radiation arrangement is provided within the absorber area.
Jensen discloses another embodiment of an analogous receiver (FIG. 2) wherein a secondary absorber (101) designed as a radiation arrangement (Column 6, lines 65-67; Column 7, lines 1-9) is provided within the absorber area (Column 6, lines 60-63; part of 101 in area of defined by walls of 103).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to incorporate a secondary absorber within the absorber area of the first embodiment of Jensen and for it to be designed as a radiation arrangement, as taught by the other embodiment of Jensen, because gases such as CO2, CH4, and SO2 become stronger absorbers if they are highly preheated (Column 5, lines 23-28).
Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over Jensen in view of Hischier and/or Anderson, as applied to claim 1 above, and further in view of US 4,455,153 to Jakahi.
Jensen fails to disclose the gas is a mixture of water vapor and CO2.  Jakahi teaches a working fluid that is a mixture of water vapor and CO2 (Col. 1, lines 28–30).  It would have been obvious to one of ordinary skill in the art to combine the receiver of Jensen with the working gas of Jakahi because such a combination would have had the added benefit of using gases that are cheap and readily available.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 1, 2022